We are of the opinion that the question whether or not a list of names from which supervisors are to be selected is presented by a proper town committee, is not a jurisdictional fact, and therefore not reviewable on a petition for a writ of certiorari.
The statute, Pub. Laws R.I. cap. 920, § 16, of May 1, 1891, makes it the peremptory duty of the town council to appoint supervisors who shall be of the opposite political parties; the provision that they are to be selected from a list presented by the town committees of the opposite political parties appears to be incidental to the appointment as affording a convenient mode of furnishing names to the council from which to make a selection. It would apparently be their duty to make the appointment whether the lists were presented to them or not.
Petition denied and dismissed.